Title: From Thomas Jefferson to Dominique Audibert, 24 November 1788
From: Jefferson, Thomas
To: Audibert, Dominique



Monsieur
à Paris ce 24me. Novembre 1788

Quand j’avois l’honneur de vous voir à Marseilles, j’eus celui aussi de vous parler de l’usage de la Pot-asse, au lieu de la soude, pour les manufactures des savons. Vous m’avez paru penser qu’il en faudroit environ une vingtaine de quintaux pour en faire une experience satisfaisante, et je vous ai promis de vous faire tenir cette quantité. Un negotiant de l’Amerique vient, en consequence, expedier pour Marseille un tonneau de potasse, qui vous sera delivré par la personne qui aura l’honneur de vous remettre cette lettre. J’espere toujours que vous aurez la bonté de vous preter à cette experience, qui pourroit devenir interessante aux manufacturiers de savon, comme à ceux de la potasse. Le but en est de savoir quelle quantité de potasse peut equivaloir rigoureusement, pour le manufacturier de savon, à une quantité donnée de la soude, et consequemment, à quel prix cette denrée sera à pair de la soude à son prix ordinaire. Si l’on trouve le prix convenable, on pourroit expedier toutes les années, pour Marseilles, des quantités de potasse très considerables. J’ai cru pouvoir assurer au negociant que vous lui donnerez, pour le tonneau actuel, ce, qu’après votre essai, vous l’aurez trouvé valoir. Je suis charmé, Monsieur, de remettre à une personne, dont les lumieres et les principes sont si avantageusement connues, une experience qui pourra produire aux deux nations une nouvelle branche de commerce, et une liaison de  plus: et je profite de cette occasion de vous renouveller les assurances des sentiments.
